DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Page 1, [0001], after “2017”, please insert –now, US Patent No. US 10, 528,471--.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14, the combination of limitations requesting, by a first one of the plurality of cores, to load a memory block from a cache memory local to the first one of the plurality of cores, which request results in a cache miss; checking a read-after-write detection structure to determine if a race condition exists for the memory block; and if a race condition exists for the memory block, enforcing program order at least between any older loads and any younger loads with respect to the load that detects the a prior 
Claims 2-3, 7-13 and15-23 are depend either directly or indirectly to the claims 1 and 14 respective and have the same reasons for allowance as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b)	Giampapa et al, US 20110209155 A1 shows checking a conflict detection to determine if a conflict condition exists for the memory block; and if a conflict condition exists for the memory block, determining a transaction of a thread is committed or aborted.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs 8am-4pm an alternated F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DENISE TRAN/Primary Examiner, Art Unit 2138